DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 5/9/2022, with respect to claims 1 and 11 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-6,10-13, 31-35 has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 10-13, 31-35, and 37-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to fairly suggest monitoring, by the user equipment, within an Msg2 message receiving window or before an Msg2 message receiving timer times out, the physical layer scheduling signaling addressed by using the C-RNTI carried in the Msg1 message and a physical layer scheduling signaling addressed with a temporary cell radio network temporary identifier (T-CRNTI), wherein the physical layer scheduling signaling addressed with the T-CRNTI is used for retreating to a four- step contention based random access in a case that the two-step contention based random access fails in conjunction with other limitations in independent claim 1.
The prior art fails to teach or to fairly suggest sending, by the network side device, physical layer scheduling signaling addressed based on a T-CRNTI, to the user equipment to schedule an Msg2 transmission, in a case that only a Random Access Preamble in the Msg1 can be successfully received by the network side device while a data portion is not successfully received, wherein the physical layer scheduling signaling addressed with the T-CRNTI is used for retreating to a four-step contention based random access in a case that the two-step contention based random access fails  in conjunction with other limitations in independent claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kubota et al. (Us Pub. No. 2018/0227851) discloses 2-step and 4-step random access procedures.
Lee et al. (US Pub. No. 2017/0019930) discloses temporary RNTI is used for 2-step random access process.
Jen (US Pub. No. 2008/0233941) discloses random access response with T-CRNTI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466